United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
                  UNITED STATES COURT OF APPEALS
                           FIFTH CIRCUIT                    December 21, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 05-50393
                         Summary Calendar


                    UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

                               versus

                      JAIME GONZALEZ-MORALES,
                    True Name, Jaime Gonzalez,

                                                Defendant-Appellant.


          Appeal from the United States District Court
                for the Western District of Texas
                        (3:04-CR-2551-ALL)


Before BARKSDALE, STEWART, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Jaime Gonzalez-Morales appeals his guilty-plea conviction for

transporting illegal aliens.    For the first time on appeal, he

claims the factual basis for his guilty plea was insufficient

because it failed to state he was aware of the status of the aliens

he was transporting.    Pursuant to our plain error standard of

review, he fails to show the requisite “clear” or “obvious” error

because he has not shown it was clear or obvious the factual basis

was insufficient to demonstrate that he committed the charged


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
crime. United States v. Olano, 507 U.S. 725, 731-37 (1993); United

States v. Johnson, 546 F.2d 1225, 1226 (5th Cir. 1977).

                                                      AFFIRMED